DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received December 22, 2020.  Claims 1-40 have been canceled. No Claims have been amended.  New claims 41-60 have been added.  Therefore, claims 41-60 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-60 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 41-50:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 41 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 41 recites method steps (1) receiving ...operating data (2) receiving  ...information regarding use levels of ...operation features (3) determining ...allocation of fault for collision ...determining that the use levels indicate ...autonomous operation features to control aspect of operation during collision ...comparing intended control actions ...against operation of vehicle indicated by sensor.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting one or more processor to perform the “receiving” “determining” and “comparing” with no positive recitation of a technical process to perform any functions claimed, nothing in the claim element precludes the step from practically being performed in the mind.   The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receive data mimic human thought processes of observation.  The limitation “determining” an allocation of fault by determining use levels and comparing operation features against vehicle operation mimics mental process of analysis and decision, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving and analyzing autonomous vehicle operation features and vehicle operations to determine an allocation of fault for a collision.  The specification makes clear that the determination of an allocation of fault is to determine risk and pricing for vehicle insurance policies.   Such concepts can be found in the abstract category of commercial interactions and risk mitigation.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving operating data-insignificant extra solution activity.  The wherein clause does not further limit the operation of the processor but rather limits the data source and the generated data content received.  Limitation (2) receiving information regarding use level of autonomous operation features-an insignificant extra solution activity.  The wherein clause does not further limit the receiving operation of the processor but rather limits the data content received. Limitation (3) determining an allocation of a fault for collision- directed toward risk analysis where the determining includes determining use levels indicate operation features and operated to control vehicle operation during the collision and comparing the intended control action against operation of the vehicle- a common business practice of risk analysis.  The functions are is recited at a high-level of 
When considered as a combination of parts Limitations 1 and 2 are an insignificant extra solution of gathering data.  The combination of limitations 1-2 and 3 are directed toward determining allocation of fault in collision based on data collected and analyzed – a common business practice of analyzing data to determine risk.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather a business practice of analyzing data to determine risk.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward gathering and analyzing data in order to determine an allocation of fault in a collision.  Allocation of fault is a business practice.  According the claimed limitations as a whole fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a business practice of determining fault allocation of a collision and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.  
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea is “one or more processors” –is purely functional and generic. Nearly every computer implementation of a method will include “one or more processors” capable of performing the basic calculation, storage, and transmission functions required by the method claims. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer generating a code, transmitting the code, intercepting an authorization request, identifying data, determining condition, replacing data and routing data ----are some of the most basic functions of a computer. The limitation “the transaction code associated with payment account number (PAN) for the account and time of expiration are not steps, but recitations of what transaction code is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational. The transaction code association with account information have no effect upon the transmitting steps, and there are no recited linkage steps between the content associated with the transaction code and the transmitting step. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification recites:
[0023] In another aspect, a computer system for determining fault relating to a collision or other loss may be provided. The computer system may include one or more processors, one or more communication modules adapted to communicate data, and a non-transitory program memory coupled to the one or more processors and storing executable instructions. The executable instruction may, when executed by the one or more processors, cause the computer system to receive an indication of an accident involving a vehicle having one or more autonomous (and/or semi-autonomous) operation features for controlling the vehicle, receive operating data regarding operation of the vehicle during a time period including the time of the accident, receive information regarding use levels of the one or more autonomous operation features during the time period including the time of the accident, determine an allocation of fault for the accident based upon the received operating data and the use levels of the one or more autonomous operation features, and/or determine one or more coverage levels associated with a vehicle insurance policy based upon the determined allocation of fault. The indication of the accident may be generated based upon the received operating data. The operating data may include information from one or more sensors disposed within the vehicle and/or information regarding the operation of the one or more autonomous operation features. Additionally, the autonomous operation features may include one or more autonomous communication features, in which case the operating data may include communication data from external sources. The system may include additional, fewer, or alternate actions, including those discussed elsewhere herein.

[0064] In one computer-implemented method of adjusting or generating an insurance policy, (l) data may be captured by a processor (such as via 'wireless communication) to determine the autonomous or semi-autonomous technology or functionality associated with a specific vehicle that is, or is to be, covered by insurance; (2) the received data may be compared by the processor to a stored baseline of vehicle data (such as actual accident information, and/or autonomous or semi-autonomous vehicle testing data); (3) risk may be identified or assessed by the processor based upon the specific vehicle's ability to make driving decisions and/or avoid or mitigate crashes; (4) an insurance policy may be adjusted (or generated or created), or an insurance premium may be determined by the processor based upon the 1isk identified that is associated with the specific vehicle's autonomous or semi-autonomous ability or abilities; and/or (5) the insurance policy and/or premium may be presented on a display or otherwise provided to the policyholder or potential customer for their review and/or approval. The method may include additional, fewer, or alternate actions, including those discussed below and elsewhere herein.


[0085] The server 140 may further include a number of software applications stored in a program memory 160. The various software applications on the server 140 may include an autonomous operation information monitoring application 141 for receiving information regarding the vehicle 108 and its autonomous operation features, a feature evaluation application 142 for determining the effectiveness of autonomous operation features under various conditions, a compatibility evaluation application 143 for detem1ining the effectiveness of combinations of autonomous operation features, a risk assessment application 144 for determining a risk category associated with an insurance policy covering an autonomous vehicle, and an autonomous vehicle insurance policy purchase application 145 for offering and facilitating purchase or renewal of an insurance policy covering an autonomous vehicle. The various software applications may be executed on the same computer processor or on different computer processors

The specification is silent with respect to any particular technical process or special programming.  Rather the specification discloses basic processors with high level functions in order to perform the abstract idea.  
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 42-50 these dependent claim have also been reviewed with the same analysis as independent claim 41.  Dependent claim 42 is directed toward determining coverage levels associated with an insurance policy based on allocation of fault- a common business practice.  Dependent claim 43 is direct5ed toward insurance coverage levels- a common business practice.  Dependent claim 44 is directed toward determining coverage levels based on fault allocation of operator- a common business practice.  Dependent claim 45 is directed toward coverage levels based on proportion of fault allocated to vehicle operator- a common business practices.  Dependent claim 46 is directed toward determining collision fault between operator, third party, autonomous vehicle operation- a common business practice.  Dependent claim 47 is directed toward determining fault allocation based on collision and vehicle movement data- a common business practice.  Dependent claim 48 is directed toward determining fault allocation based on control features of autonomous vehicle-a common business practice.  Dependent claim 49 is directed toward determining fault allocation based on determining control signals generated by one or more autonomous operation features of one or more additional vehicles- a common business practice.  Dependent claim 50 is directed toward receiving a selection of options and adjusting insurance policy based on user selections- a common business 
In reference to Claims 51-56:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 51 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 51 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity discussed with respect to claim 41.
STEP 2A Prong 2: System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 51 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 41.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer system comprising one or more processor and a non-transitory program memory coupled to the one or more processors and storing instructions that when executed by the process perform the functions claimed–is purely functional and generic. Nearly every computer system for implementing a process will include a “processor” capable of performing the basic computer functions -of “receiving”, “determining...comparing”  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 12 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 41, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses:
[00231 In another aspect, a computer system for determining fault relating to a collision or other loss may be provided. The computer system may include one or more processors, one or more communication modules adapted to communicate data, and a non-transitory program memory coupled to the one or more processors and storing executable instructions. The executable instruction may, when executed by the one or more processors, cause the computer system to receive an indication of an accident involving a vehicle having one or more autonomous (and/or semi-autonomous) operation features for controlling the vehicle, receive operating data regarding operation of the vehicle during a time period including the time of the accident, receive information regarding use levels of the one or more autonomous operation features during the time period including the time of the accident, determine an allocation of fault for the accident based upon the received operating data and the use levels of the one or more autonomous operation features, and/or determine one or more coverage levels associated with a vehicle insurance policy based upon the determined allocation of fault. The indication of the accident may be generated based upon the received operating data. The operating data may include information from one or more sensors disposed within the vehicle and/or information regarding the operation of the one or more autonomous operation features. Additionally, the autonomous operation features may include one or more autonomous communication features, in which case the operating data may include communication data from external sources. The system may include additional, fewer, or alternate actions, including those discussed elsewhere herein.

[0089] The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory 204, in addition to other software applications. One of the plurality of applications 230 may be an autonomous vehicle operation application 232 that may be implemented as a series of machine-readable instructions for performing the various tasks associated with implementing one or more of the autonomous operation features according to the autonomous vehicle operation method 300. Another of the plurality of applications 230 may be an autonomous communication application 234 that may be implemented as a series of machine-readable instructions for transmitting and receiving autonomous operation infom1ation to or from external sources via the communication module
220. Still another application of the plurality of applications 230 may include an autonomous operation monitoring application 236 that may be implemented as a series of machine-readable instructions for sending information regarding autonomous operation of the vehicle to the server 140 via the network 130.

[0277] Additionally, certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (code embodied on a non-transitory, tangible machine-readable medium) or hardware. In hardware, the routines, etc., are tangible units capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software
(e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.

[0278] In various embodiments, a hardware module may be implemented mechanically or electronically. For example, a hardware rnodule may comprise dedicated circuitry or logic that is permanently configured (e.g., as a special-purpose processor, such as a field programmable gate array (FPGA) or an application-specific integrated circuit (ASIC) to perform certain operations.
A hardware module may also comprise programmable logic or circuitry (e.g., as encompassed within a general-purpose processor or other programmable processor) that is temporarily configured by software to perform certain operations. It will be appreciated that the decision to implement a hardware module mechanically, in dedicated and permanently configured circuitry, or in temporarily configured circuitry (e.g., configured by software) may be driven by cost and time considerations.

[0279] Accordingly, the term "hardware" should be understood to encompass a tangible entity, be that an entity that is physically constructed, permanently configured (e.g., hardwired), or temporarily configured (e.g., programmed) to operate in a certain manner or to perform certain operations described herein. Considering embodiments in which hardware is temporarily configured (e.g., programmed), the hardware need not be configured or instantiated at any one instance in time. Software may accordingly configure a processor, for example, to constitute a particular hardware module at one instance of time and to constitute a different hardware module at a different instance of time. Hardware elements can provide information to, and receive information from, other hardware elements. Accordingly, the described hardware may be regarded as being communicatively coupled


The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 52-56 these dependent claim have also been reviewed with the same analysis as independent claim 51.  Dependent claim 52 is directed toward determining coverage levels associated with an insurance policy based on allocation of fault- a common business practice.  Dependent claim 53 is directed toward insurance coverage levels- a common business practice.  Dependent claim 54 is directed toward determining coverage levels based on fault allocation of operator- a common business practice.  Dependent claim 55 is directed toward coverage levels based on proportion of fault allocated to vehicle operator- a common business practices.  Dependent claim 56 is directed toward receiving a selection of options and adjusting insurance policy based on user selections- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 51. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 52-56 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 57-60:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 57 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 57 instructions corresponds to the steps of method claim 41.  Therefore, claim 57 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity discussed with respect to claim 41.
STEP 2A Prong 2: Medium claim 57 instructions corresponds to the steps of method claim 41.  Therefore, claim 57 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 41.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a tangible non-transitory computer-readable medium storing instructions that when executed by a process perform the abstract idea–is purely functional and generic. Nearly every computer system for implementing a process will include a “processor” capable of performing the basic computer functions -of “receiving”, “determining...comparing”  - As a result, none of the hardware recited by 
System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 12 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 41, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses:
[0024] In yet another aspect, a tangible, non-transitory computer-readable medium storing instructions for detem1ining fault relating to a collision or other loss may be provided. The instructions may, when executed by at least one processor of a computer system, cause the computer system to receive an indication of an accident involving a vehicle having one or more autonomous (and/or semi-autonomous) operation features for controlling the vehicle, receive operating data regarding operation of the vehicle during a time period including the time of the accident, receive information regarding use levels of the one or more autonomous operation features during the time period including the time of the accident, determine an allocation of fault for the accident based upon the received operating data and the use levels of the one or more autonomous operation features, and/or determine one or more coverage levels associated with a vehicle insurance policy based upon the determined allocation of fault. The indication of the accident may be generated based upon the received operating data. The operating data may include information from one or more sensors disposed within the vehicle and/or information regarding the operation of the one or more autonomous operation features. Additionally, the autonomous operation features may include one or more autonomous communication features, in which case the operating data may include communication data from external sources. The instructions of the computer-readable medium may include additional, fewer, or alternate actions, including those discussed elsewhere herein.

[0277] Additionally, certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (code embodied on a non-transitory, tangible machine-readable medium) or hardware. In hardware, the routines, etc., are tangible units capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.



The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 58-60 these dependent claim have also been reviewed with the same analysis as independent claim 57.  Dependent claim 58 is directed toward determining coverage levels associated with an insurance policy based on allocation of fault- a common business practice.  Dependent claim 59 is directed toward insurance coverage levels- a common business practice.  Dependent claim 60 is directed toward coverage levels based on proportion of fault allocated to vehicle operator- a common business practices.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 57. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 58-60 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697